Mr. Justice Wolf
delivered the opinion of the court.
Cruz Avenau was found guilty of the offense- denounced in section 300 of the Penal Code, namely, “of permitting a prohibited game to be played, conducted or dealt in any' house owned by such person,” and he appealed. He now *216maintains, first, that the complaint failed to state a public offense inasmuch as the game took place in a cafetín of Cruz Avenau, whereas the statute requires that the game must have been played or conducted “in a house owned or rented” by a person. The use of the preposition “of” (“de”) sufficiently describes the ownership in the absence of an application for further specification. “House” as used in section 300 is a generic term to include practically every enclosure where men may assemble and sit down, especially if it has a roof over it. A cafetín is only a special instance of a house. The word “cafetín,” as used in Porto Eico, means practically any small .place where refreshments or the like are sold. The complaint was sufficient. The second ground of error relates to the evidence.
The proof is not very strong, but a policeman testified that he found a game of monte going on and saw a rake-off being extracted and put into a pot where there was other money. Pie surprised the players. It is true that he had no great opportunity to watch many plays, but he was allowed to state without objection (except as to its not being the best proof) that some of the players had been arrested and convicted. The convictions were brought out in the examination of the defense without objection. The proof in opposition was that a game of dominoes was being played and that the 29 cents that the policeman seized was not a rake-off, but change from a dollar for refreshments. Although contradicted, there was a prima facie case that a prohibited game was being conducted from which the defendant was extracting a profit and that such prohibited game was being conducted in a bouse of defendant and appellant.
The judgment must be
Affirmed.
• Chief Justice Hernandez and Justices del Toro, Aldrey and Hutchison concurred.